                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        at CHATTANOOGA

  ELLIOTT DEONTA GLASS,                                  )
                                                         )            Case Nos. 1:16-cr-40; 1:17-cv-320
          Petitioner                                     )
                                                         )            Judge Mattice
  v.                                                     )
                                                         )            Magistrate Judge Lee
  UNITED STATES,                                         )
                                                         )
          Respondent                                     )

                                      MEMORANDUM OPINION

          Before the Court is the Motion to Vacate, Set Aside, or Correct Sentence under 28

  U.S.C. § 2255 filed by federal inmate Elliott Glass [Case No. 1:16-cr-40, Crim. Doc. 32;

  Case No. 1:17-cv-320, Doc. 1]. As ordered, the Government has filed a response to the

  Motion. [Doc. 8]. Glass subsequently filed a supplement, a declaration under penalty of

  perjury, and a second memorandum in support of his motion. [Docs. 11, 12 & 14]. The

  Court therefore ordered the Government to file another response, which it did. [Doc. 18].

  Since that time, Glass has filed a Motion for Default Judgment [Doc. 19], a Motion for

  Subpoenas [Doc. 24], a Motion to Amend [Doc. 25], and a Motion Requesting

  Intervention of Chief Judge [Doc. 26]. Having considered the pleadings and the record,

  along with the relevant law, the Court finds there is no need for an evidentiary hearing 1

  and Petitioner’s § 2255 motion will be DENIED. His remaining motions will also be

  denied.



  1An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record conclusively
  show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the prisoner’s ultimate burden,
  however, to sustain his claims by a preponderance of the evidence. See Pough v. United States, 442 F.3d
  959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively shows that the petitioner is entitled
  to no relief,” a hearing is not required. Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)
  (citation omitted).




Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 1 of 10 PageID #: 415
  I.     BACKGROUND FACTS AND PROCEDURAL HISTORY

         On April 19, 2016, a grand jury charged that on or about March 18, 2016, Elliott

  Glass possessed with intent to distribute 50 grams or more of actual methamphetamine

  and 500 grams or more of a mixture and substance containing methamphetamine, in

  violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). [Crim. Doc. 9]. Glass pleaded guilty

  pursuant to a written plea agreement. [Crim. Doc. 16]. The plea agreement recited that he

  “face[d] a mandatory minimum sentence of 10 years’ imprisonment and a maximum

  sentence of life imprisonment.” [Id. at 1]. Pursuant to Federal Rule of Criminal Procedure

  11(c)(1)(C), the parties agreed that a sentence of 188 months’ imprisonment and a 5-year

  term of supervised release was an appropriate disposition of the case. [Id. at 3].

         In the plea agreement, Petitioner agreed not to file any motions pursuant to 28

  U.S.C. § 2255 or otherwise collaterally attack his conviction or sentence, with two

  exceptions: he retained the right to file a § 2255 motion as to ineffective assistance of

  counsel and prosecutorial misconduct. [Id. at 6]. He also waived his right to appeal,

  without exception. [Id.].

         The Court’s Probation Office prepared a Presentence Investigation Report which

  detailed the offense conduct. [Crim. Doc. 25]. According to the PSR, a confidential

  informant arranged to purchase 6 kilograms of methamphetamine from Petitioner. [Id.

  at ¶ 6]. Petitioner arrived to deliver the methamphetamine as arranged, and fled when

  law enforcement moved to arrest him, dropping a suitcase that contained 6 kilograms of

  methamphetamine. [Id. at ¶7, 9]. The confidential informant stated that Glass had

  previously delivered 10 kilograms of methamphetamine to her. [Id. at ¶ 10].

         Accordingly, the PSR calculated Petitioner’s “base offense level [as] 36 for the

  possession with intent to distribute 16 kilograms of methamphetamine mixture.” [Crim.

                                               2

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 2 of 10 PageID #: 416
  Doc. 25 at ¶ 15]. Minus three points for acceptance of responsibility, Petitioner’s total

  offense level was 33. [Id. at ¶ 24]. With an offense level of 33 and a category five criminal

  history, Petitioner’s guideline imprisonment range was 210 to 262 months. [Id. at ¶ 53].

  Pursuant to 21 U.S.C. § 841(a)(1) and (b)(1)(A), Petitioner was subject to a mandatory

  minimum sentence of ten years’ imprisonment. [Id. at ¶ 52].

         Neither party objected to the PSR and the Court accepted it without change. [Crim.

  Doc. 38; Crim. Doc. 30]. The Court also accepted Petitioner’s Rule 11(c)(1)(C) plea

  agreement. [Id.]. On November 7, 2016, Petitioner was sentenced to 188 months’

  imprisonment followed by 5 years of supervised release. [Crim. Doc. 29].

         Petitioner did not appeal. On November 14, 2017, he filed a timely Motion to

  Vacate. Petitioner raises a single basis for relief—that his counsel was ineffective for

  failing to object to the drug quantity attributed to him in the PSR. Petitioner contends he

  should only have been held responsible for the 6 kilograms of methamphetamine he had

  when arrested, not the additional 10 kilograms that the confidential informant stated she

  received from him previously.

  II.    LEGAL STANDARDS

         After a defendant has been convicted and exhausted his appeal rights, a court may

  presume that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

  152, 164 (1982). A court may grant relief under 28 U.S.C. § 2255, but the statute “does not

  encompass all claimed errors in conviction and sentencing.” United States v. Addonizio,

  442 U.S. 178, 185 (1979). Rather, collateral attack limits a movant’s allegations to those

  of constitutional or jurisdictional magnitude, or those containing factual or legal errors

  “so fundamental as to render the entire proceeding invalid.” Short v. United States, 471

  F.3d 686, 691 (6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a).

                                               3

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 3 of 10 PageID #: 417
  III.    ANALYSIS

          A.      Ineffective Assistance of Counsel

          To establish that he has received ineffective assistance of counsel, a convicted

  defendant must satisfy the two-pronged test set forth by the Supreme Court of the United

  States in Strickland v. Washington, 466 U.S. 668 (1984). Strickland holds that a

  petitioner cannot establish his counsel was ineffective unless he demonstrates that (1)

  counsel’s performance was deficient, such that counsel did not render reasonably effective

  assistance as measured by prevailing professional norms; and (2) he was prejudiced by

  the deficiency, i.e., there is a reasonable probability that but for counsel’s alleged acts or

  omissions, the results of the proceedings would have been different. Id. at 687-88, 694;

  Huff v. United States, 734 F.3d 600, 606 (6th Cir. 2013) (applying Strickland test to

  § 2255 claims). The failure to satisfy either prong of Strickland requires dismissal of the

  claim and relieves the reviewing court of a duty to consider the other prong. Nichols v.

  United States, 563 F.3d 240, 249 (6th Cir. 2009); see also Strickland, 466 U.S. at 697.

  Finally, Strickland “requires the defendant to identify specific acts or omissions by

  counsel that were ‘outside the wide range of professionally competent assistance.’” Carter

  v. Bogan, 900 F.3d 754 (6th Cir. 2018) (quoting Strickland, 466 U.S. at 690).

          Petitioner claims his counsel was ineffective for failing to object to 10 of the 16

  kilograms of methamphetamine for which he was held responsible at sentencing. He

  alleges that had he known he would be held responsible for this quantity, he would not

  have pleaded guilty, but would have gone to trial. 2 He further complains that none of the

  drugs recovered were lab-tested. [Doc. 2 at 8]. He also argues his counsel should not have


  2Petitioner also argues the PSR failed to identify the source of certain drugs “seized from the CI” and so
  Petitioner should not have been held accountable for those quantities “except for sentencing purposes.”
  [Doc. 2 at 4]. The record reflects that is how the drug quantities were in fact considered.

                                                      4

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 4 of 10 PageID #: 418
  advised him to enter a Rule 11(c)(1)(C) agreement with a 188-month sentence when the

  mandatory minimum sentence was only 120 months.

          Petitioner’s claim fails because he cannot show either deficient performance or

  prejudice. In the ordinary course, a defendant enters a guilty plea and the Court decides

  whether to accept the plea. If the plea is accepted, the Court separately determines an

  appropriate sentence after consideration of, inter alia, the defendant’s criminal history,

  relevant conduct, and the advisory sentencing guidelines that aim to quantify these

  considerations. At sentencing, the defendant has already entered a guilty plea, so counsel

  has every reason to object to calculations in the PSR that might increase the defendant’s

  sentencing exposure.

          But here, Petitioner entered a Rule 11(c)(1)(C) plea agreement, agreeing both to

  plead guilty and to a 188-month sentence. Federal Rule of Criminal Procedure Rule

  11(c)(1)(C) provides that the Government and a defendant may “agree that a specific

  sentence or sentencing range is the appropriate disposition of the case.” Fed. R. Crim.

  Proc. 11(c)(1)(C). Once the plea is accepted, the recommended sentence binds the Court;

  that is, the Court cannot accept a Rule 11(c)(1)(C) plea without also accepting the

  recommended term of imprisonment. Indeed, Petitioner’s plea agreement provides: “In

  the event the Court declines to accept this agreement, either party will be free to withdraw

  from the plea agreement.” [Crim. Doc. 16 at 4]. Glass was asked at sentencing if he

  believed the plea was in his best interest and agreed it was. [Crim. Doc. 38 at 10]. 3 Under




  3Contrary to the Government’s suggestion, Glass did not make a solemn declaration in open court that he
  had no objections to the PSR. [See Doc. 8 at 6]. The United States claims Glass “admitted he reviewed the
  PSR and when giving [sic] the opportunity to assert any objections to the drug quantity set forth therein he
  declined to do so.” [Id.]. This is not exactly correct. Glass’s counsel stated there were no objections and it is
  this conduct that Glass challenges as ineffective.

                                                         5

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 5 of 10 PageID #: 419
  these circumstances, counsel was not ineffective for failing to object to the drug quantity

  in the PSR.

         Moreover, there is no reason to believe such an objection would have been fruitful.

  Petitioner complains that the drugs seized were not lab tested and that the only evidence

  of the 10-kilogram delivery was the statement of the confidential informant. But he does

  not actually deny providing the informant with 10 kilograms of methamphetamine in an

  earlier delivery, nor does he allege any reason to disbelieve her statement. As the

  Government points out, lab tests do not always cut in a defendant’s favor, as a higher

  substance purity level can support a higher sentencing range. In short, Petitioner presents

  no reason why his counsel should have challenged the drug quantities in his case.

         Petitioner’s ineffective assistance claim also fails because he cannot show

  prejudice. “In order to show that deficient performance prejudiced the defense when a

  defendant pleads guilty, the defendant must show that there is a reasonable probability

  that, but for counsel’s errors, he would not have pleaded guilty and would have insisted

  on going to trial.” Stewart v. Morgan, 232 F. App’x 482, 487 (6th Cir. 2007). “A defendant

  can meet this burden by showing, for example, that there was an affirmative defense…

  that likely would have succeeded at trial, or by showing that he or she was not competent

  to plead guilty.” Id. (cleaned up). Critically, “[a] defendant’s bare recitation that he would

  have proceeded to trial had he received different advice is not enough.” Ellis v. United

  States, No. 19-6047, 2020 WL 1272625 (6th Cir. Jan. 30, 2020). Instead, “to obtain relief

  on this type of claim, a [defendant] must convince the court that a decision to reject the

  plea bargain would have been rational under the circumstances.” Id. (quoting Padilla v.

  Kentucky, 559 U.S. 356, 372 (2010)).




                                                6

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 6 of 10 PageID #: 420
         Petitioner contends that despite receiving the sentence to which he stipulated, he

  would not have pleaded guilty had he known the drug quantity that would be attributed

  to him in the PSR. Petitioner’s contention is implausible. This is not a situation where a

  subsequent enhancement or classification altered the defendant’s sentencing

  expectations. On the contrary, Petitioner received the sentence he requested via the plea

  agreement. Recall, too, that his advisory sentencing range was 210 to 262 months’

  imprisonment if convicted. [Crim. Doc. 25 at ¶ 53]. Even removing the additional 10

  kilograms of methamphetamine mixture from his guidelines calculation for plea

  purposes, his advisory imprisonment range would have been 168 to 210 months’

  imprisonment, making his sentence squarely within the guidelines. See United States

  Sentencing Guidelines Manual, Sentencing Table; U.S.S.G. § 2D1.1(c)(3). Had he gone to

  trial—losing credit for acceptance of responsibility—his sentencing exposure would have

  been 235 to 293 months just for the 6 kilograms of methamphetamine he admits to

  possessing.

         Under these circumstances, Petitioner cannot show that rejection of the plea

  agreement would have been rational. Nor has he shown prejudice by, for example, raising

  a meritorious defense. In fact, he does not actually deny delivering the 10 kilograms of

  methamphetamine for which he was held responsible at sentencing. Petitioner has not

  demonstrated that his counsel’s purportedly ineffective assistance prejudiced him and he

  is not entitled to relief.

         B.      Other Legal Theories

         Petitioner filed a number of other documents in which he references, with little or

  no explanation, various legal theories and purported bases for relief. In his Declaration

  [Doc. 11], he avers, inter alia, that counsel failed to disclose the plea agreement in open

                                              7

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 7 of 10 PageID #: 421
  court, that some aspect of his plea or representation was “[f]ounded on a breach of

  confidentiality,” and that he pleaded guilty to a charge that was “unconstitutionally vague

  and failed to provide fair warning.” [Id. at 1-2]. In a Supplement [Doc. 12] that is in fact

  another motion to vacate, he claims ineffective assistance of counsel, lack of jurisdiction,

  and that his sentence is otherwise subject to collateral attack. He also says his sentence

  was in excess of the maximum authorized by law. [Id.].

         Petitioner bears the burden of establishing an error of constitutional magnitude

  which had a substantial or injurious effect on the criminal proceedings, Reed v. Farley,

  512 U.S. 339, 353 (1994), and even a pro se prisoner must state his claims with some

  degree of specificity. Here, Petitioner makes passing reference to various legal theories

  without argument or explanation. He makes no attempt to connect the law he references

  to any aspect of his case. To the extent the Court can discern the nature of Petitioner’s

  challenges, they are not meritorious.

  IV.    MISCELLANEOUS MOTIONS

         Petitioner has filed a number of other motions and documents, all of which will be

  denied. First, Petitioner seeks leave to amend his Motion to Vacate because his family has

  obtained the “services of a legal provider,” though he maintains his pro se status. [Doc.

  25]. He does not propose any substantive amendment to his motion. Petitioner has

  already filed a motion [Doc. 1], memorandum [Doc. 2], and supplement [Doc. 5], to which

  the Government responded. With the benefit of the Government’s responsive arguments

  [Doc. 8], he filed another supplement [Doc. 12], memorandum [Doc. 14], and declaration

  [Doc. 11], to which the Government also responded [Doc. 17]. Petitioner had ample

  opportunity to present his arguments to the Court and has not shown good cause for

  further amendment. The Motion to Amend [Doc. 25] will therefore be DENIED.

                                               8

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 8 of 10 PageID #: 422
         Petitioner also filed a Motion for Default Judgment [Doc. 19], arguing the

  Government did not timely reply to his Motion to Vacate. The record reflects that the

  Government’s response to Petitioner’s second round of filings was filed one day late.

  However, default judgment is generally not available in habeas corpus cases, even where

  a respondent fails entirely to respond to a § 2255 petition. Wright v. United States, No.

  3:19-cv-00808, 2020 WL 1676925, *2 (M.D. Tenn. April 6, 2020); Alder v. Burt, 240 F.

  Supp. 2d 651, 677 (E.D. Mich. 2003) (collecting cases); see also United States v. Bawgus,

  782 F. App’x 408, 410 (6th Cir. 2019) (“[W]hether the government appropriately

  responded to [the Court’s] order does not discharge [Petitioner’s] burden to prove

  entitlement to habeas relief.”). The Government had already responded to Petitioner’s

  initial motion, its second response was only one day late, and Petitioner’s claims lack

  merit. In light of these factors and the strong preference for decisions on the merits, the

  Motion for Default Judgment [Doc. 19] will be DENIED.

         Next, Petitioner’s Motion for Three Issued Subpoenas [Doc. 24] does not attach

  subpoenas or identify recipients for the subpoenas. There being no factual disputes

  material to the resolution of this proceeding, the Motion [Doc. 24] will be DENIED.

  Finally, Petitioner’s Motion Requesting Intervention of Chief Judge [Doc. 26] will be

  DENIED AS MOOT.

  IV.    CERTIFICATE OF APPEALABILITY

         When considering a § 2255 motion, this Court must “issue or deny a certificate of

  appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules

  Governing Section 2255 Proceedings for the United States District Courts. Petitioner

  must obtain a COA before he may appeal the denial of his § 2255 motion. 28 U.S.C.

  § 2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial showing of

                                              9

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 9 of 10 PageID #: 423
  the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases rejected on their

  merits, a movant “must demonstrate that reasonable jurists would find the district court’s

  assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

  McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim that has been rejected

  on procedural grounds, a movant must demonstrate “that jurists of reason would find it

  debatable whether the petition states a valid claim of the denial of a constitutional right

  and that jurists of reason would find it debatable whether the district court was correct in

  its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

  not issue in this cause.

  V.     CONCLUSION

         For the reasons stated herein, Petitioner has failed to establish any basis upon

  which § 2255 relief could be granted, and his § 2255 motion [Case No. 1:16-cr-40, Crim.

  Doc. 32; Case No. 1:17-cv-320, Doc. 1] will be DENIED.

         Petitioner’s Motion for Default Judgment [Doc. 19], Motion for Three Issued

  Subpoenas [Doc. 24], and Motion to Amend [Doc. 25] will be DENIED. Petitioner’s

  Motion Requesting Intervention of Chief Judge Upon Defendant’s Case [Doc. 26] will be

  DENIED AS MOOT.

         A certificate of appealability from the denial of his § 2255 motion will be DENIED.

  A separate judgment will enter.

         SO ORDERED this 21st day of September, 2020.

                                                        /s/ Harry S. Mattice, Jr.
                                                             HARRY S. MATTICE, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                              10

Case 1:16-cr-00040-TRM-SKL Document 63 Filed 09/21/20 Page 10 of 10 PageID #: 424
